Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2016

                                      No. 04-16-00287-CV

               IN THE INTEREST OF M.S. AND D.S., MINOR CHILDREN,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-0046-CV
                         Honorable W.C. Kirkendall, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2.

        Although the reporter’s record was due on June 6, 2016, no reporter’s record has been
filed. See TEX. R. APP. P. 35.1(b) (requiring the reporter’s record in an accelerated appeal to be
filed within 10 days after the notice of appeal is filed). It is therefore ORDERED that the
reporter’s record must be filed in this appeal no later than ten days from the date of this order.
See id. 35.3(c) (limiting extensions of time in an accelerated appeal). No motions for extension
of time will be granted absent extenuating circumstances. See id.



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court